Citation Nr: 1037701	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  05-35 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable evaluation for hemorrhoids.

2.  Entitlement to an evaluation in excess of 10 percent for left 
wrist fracture.

3.  Entitlement to an evaluation in excess of 10 percent for 
pseudofolliculitus barbae (PEB) and dry skin.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel




INTRODUCTION

The Veteran had active duty service from September 1968 to 
September 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied an 
increased evaluation for his skin disorder and a compensable 
evaluation for his hemorrhoids, but assigned a 10 percent 
evaluation for the Veteran's left wrist disability, effective 
January 2, 2004-the date on which he filed his claim for 
increase  The Veteran timely filed an appeal to his assigned 
evaluation for those issues.  

The Board notes the November 2004 rating decision on appeal 
assigned a temporary total evaluation for a surgical procedure 
necessitating convalescence from September 3, 2002 to October 31, 
2002, following a hemorrhoidectomy.  The Veteran was then 
reassigned a noncompensable rating beginning November 1, 2002 for 
his service-connected hemorrhoids.  The Veteran filed for an 
increased evaluation on January 2, 2004.

The issues of entitlement to a temporary total evaluation 
under 38 C.F.R. § 4.29 for convalescence following a 
surgical procedure for his left wrist surgery in October 
2005 and a hemorrhoidectomy in April 2006, have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The Board notes that this case was originally before the Board in 
October 2008, when it was remanded for further development.  



FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
hemorrhoids and associated symptomatology more closely 
approximate to large, irreducible hemorrhoids with persistent 
bleeding, excessive redundant tissue, and frequent recurrences; 
there is no demonstration of any secondary anemia or fissures.

2.  Throughout the rating period on appeal there has been no 
showing of ankylosis of the left wrist.

3.  Throughout the rating period on appeal, the Veteran's skin 
disorder involves, at most, 8 percent of his total body area and 
15 percent of his exposed body area throughout the appeal period, 
and does not require the use of corticosteroids or 
immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for hemorrhoids have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.114, Diagnostic Code 7336 (2009).

2.  The criteria for an evaluation in excess of 10 percent for 
left wrist fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 
5010, 5214, 5215 (2009).

3.  The criteria for an evaluation in excess of 10 percent for 
pseudofolliculitus barbae (PEB) and dry skin have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.118, Diagnostic Codes 7800, 7806 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain. 38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, preadjudication VCAA notice was provided in a 
January 2004 letter in connection with his claim, regarding what 
information and evidence is needed to substantiate his claims for 
increase, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence will 
be obtained by VA.  That letter also advised the Veteran to 
submit evidence from medical providers, statements from others 
who could describe their observations of his disability level, 
and his own statements describing the symptoms, frequency, 
severity and additional disablement caused by his disabilities.  
Following adjudication and appeal of the Veteran's claims, a June 
2008 letter reiterated similar information contained in the 
January 2004 letter, as well as advising the Veteran of how 
disability evaluations and effective dates are assigned, and the 
type evidence which impacts those determinations.  See Dingess, 
supra.  The case was last adjudicated in July 2010, curing any 
timing defect.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

Regarding the duty to assist, the record also reflects that VA 
has made reasonable efforts to obtain relevant records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file include 
the Veteran's VA treatment records, VA examination reports, and 
Army hospital records following discharge from service.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument, as well as 
presenting for VA examinations.  Thus, the Veteran was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events or 
content of the notices is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do 
not give past medical reports precedence over current findings, 
the Board is to consider a veteran's medical history in 
determining the applicability of a higher rating for the entire 
period in which the appeal has been pending.  Id.; Powell v. 
West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Claim for Increased Evaluation for Service-Connected Hemorrhoids

The Board notes that the Veteran's hemorrhoids are currently 
rated as noncompensable under Diagnostic Code 7336.  The Veteran 
has appealed that assigned evaluation, and specifically has 
argued for at least a 10 percent evaluation in his April 2006 
correspondence.  

Under Diagnostic Code 7336, a noncompensable evaluation is 
assigned for mild or moderate internal or external hemorrhoids.  
A 10 percent evaluation is assigned when external or internal 
hemorrhoids are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 percent 
evaluation is assigned for external or internal hemorrhoids with 
persistent bleeding and with secondary anemia, or with fissures.  
38 C.F.R. § 4.114, Diagnostic Code 7336 (2009).

In his April 2006 letter, the Veteran contends he is entitled to 
at least a 10 percent evaluation under the relevant rating 
criteria because he has undergone three hemorrhoidectomies since 
September 2002, the last such operation being in November 2004.  
He also indicated that he has continued to have rectal bleeding, 
hemorrhoids and tissue tags protruding from his anus, and 
continuous itching and irritation.  He further stated that he 
uses over-the-counter medications to alleviate his symptoms, and 
that he was undergoing a "staple hemorrhoidectomy" in April 
2006.  He stated that the foregoing evidence specifically 
entitled him to a higher evaluation.

The clinical evidence of record demonstrates that the Veteran 
underwent a hemorrhoidectomy for third degree hemorrhoids in 
September 2002.  A residual skin tag developed as a result of 
that surgery and the Veteran underwent an excision of that 
residual skin tag in November 2002.  In a January 2003 follow-up 
examination, the Veteran was shown to have mild rectal itching 
without a recurrence of any hemorrhoids.  

A January 2004 letter regarding the Veteran's treatment at the 
Army Hospital indicated that the Veteran had banding surgery for 
his hemorrhoids in September 2002 which failed.  The letter 
stated that the Veteran had mild residual pain since that time.  
Another undated letter indicates that the Veteran's treatment at 
the Army Hospital disclosed three very small external hemorrhoids 
around the rectal edge.  The Veteran complained of ongoing rectal 
discomfort and pressure more than pain, without any blood.  The 
Veteran was not noted as having any bleeding or other irritation 
at that time.  He was diagnosed with external hemorrhoids, and 
was prescribed Anusol cream and suppositories for comfort.  He 
was also told to take sitz baths for comfort.  

The Veteran underwent a VA examination for his hemorrhoids in 
February 2004.  At that time, he reported constant pain, burning, 
itching and mild rectal bleeding.  He reported daily itching and 
burning since his surgery.  The Veteran medicated himself with 
Preparation H and Vaseline daily to limit the itching, as well as 
using Tucks medicated pads.  On examination, there was slight 
excess skin inferiorly, with no other abnormalities.  

A November 2004 treatment note disclosed occasional complaints of 
blood associated with a bowel movement.  The Veteran reported a 
bulge at times that prevented him from cleaning himself.  The 
Veteran had a normal rectal examination at that time, with a very 
small skin tag.  He was diagnosed with a possible residual 
hemorrhoid, and was prescribed Motrin for pain.  

In November 2004, the Veteran underwent a hemorrhoidectomy for a 
left lateral benign hemorrhoid which was 1.7 by 1.2 by 0.7 
centimeters.  No gross thrombi were identified at that time.  A 
December 2004 follow-up treatment note indicated continued 
reports of bleeding with a bowel movement, as well as discomfort.  
The Veteran was noted as having a suture without any infection at 
that time.

In a December 2004 letter from the Army Hospital, the Veteran was 
noted as having continued anal pain and difficulty with bowel 
movements in later November 2004.  Examination at that time 
demonstrated residual hemorrhoidal tissue at the left lateral 
aspect and two external skin tags at the right posterior and 
right anterior positions.  According to the doctor, this 
indicated incomplete excision during his previous procedures.  
The Veteran had the residual hemorrhoid and external skin tags 
removed in November 2004, and there was no evidence of anal 
dysfunction since the procedure.

The Veteran underwent another VA examination for his hemorrhoids 
in May 2005.  He reported that he still had intermittent 
irritation and bleeding, approximately two or three times a 
month.  He complained of itchiness and stated that he used Anusol 
hydrocortisone cream 2.5%, as well as Anusol suppositories, as 
needed.  He reported three or four bowel movements per day.  On 
examination, the Veteran had a soft, non-tender abdomen without 
masses and with normal bowel sounds.  No hemorrhoids were noted.  
The Veteran was diagnosed as status post hemorrhoidectomy without 
recurrence of the hemorrhoids at the current time.  However, the 
Veteran was noted as being mildly anemic.

In April 2006, the Veteran sought treatment for his hemorrhoids 
at the Army Hospital.  At that time he reported red blood on the 
surface of the stool and chronic constipation, without rectal 
pain or anal itching.  On examination, the Veteran had external 
hemorrhoid with residual skin tags.  There were no internal 
hemorrhoids observed at that time.  The Veteran was referred for 
a possible banding procedure at that time.  The Veteran indicated 
that he underwent a staple hemorrhoidectomy in April 2006.

In November 2008, the Veteran was seen for bloody stools.  
Examination at that time showed internal and external hemorrhoids 
and external skin lesions.  The Veteran again complained of 
bleeding hemorrhoids in January 2009.  The Veteran reported 
having three prior surgeries and refused to undergo any other 
operations.  It was noted that the Veteran had a negative 
colonoscopy in December 2008.  The Veteran had no skin lesions 
present at that time.  The diagnosis was hemorrhoids with 
complication bleeding.  He was prescribed suppositories and sitz 
baths.

The Veteran most recently underwent VA examination in February 
2009.  He complained of itching, bleeding and pain, which he 
treated with hydrocortisone suppositories and hydrocortisone 
cream, hot sitz baths, and Preparation H-none of which gives 
total relief.  He reported light bleeding with each bowel 
movement, three or four times a day, with blood spotting on the 
toilet paper.  He also reported that occasionally blood will drip 
down into the toilet water.  On examination, the Veteran did not 
demonstrate a problem walking, sitting, standing or changing body 
positions throughout the examination.  The rectal area did not 
demonstrate any excoriation or protruding hemorrhoids, and there 
was no evidence of bleeding or anal leakage.  The Veteran was 
diagnosed with status-post hemorrhoidectomy.  

Given the foregoing evidence of record, the Board finds that the 
Veteran meets a 10 percent evaluation, but no higher, throughout 
the rating period on appeal, as will be discussed below.  

The Board notes that the Veteran has had several instances of 
recurrent external hemorrhoids and skin tags throughout the 
appeal period.  The Board notes that this evidence clearly shows 
that the Veteran has frequent recurrences of his hemorrhoids and 
demonstrates excessive redundant tissue.  Thus, throughout the 
appeal period, the Veteran's symptomatology more closely 
approximates to a disability picture demonstrated by a 10 percent 
evaluation.  

However, while the Board is cognizant that the Veteran reports 
persistent bleeding throughout the appeal period, the Board notes 
that the Veteran is not shown to have secondary anemia or to have 
any fissuring.  While the Board acknowledges the Veteran was 
found slightly anemic in the May 2005 VA examination, the 
Veteran's anemia was not specifically connected to the Veteran's 
hemorrhoids.  Moreover, the clinical evidence prior to that 
examination and subsequent clinical evidence does not demonstrate 
that the Veteran had or currently has any anemia.  Additionally, 
while the Veteran was shown to have skin tags throughout the 
appeal period, the Veteran was never shown to have any fissuring 
of his rectal or anal area.  

Thus, the Board finds that the Veteran does not demonstrate any 
secondary anemia or fissuring, though he does demonstrate 
persistent bleeding throughout the appeal period.  Such 
persistent bleeding without secondary anemia or fissuring is more 
closely approximate to the criteria described by a 10 percent 
evaluation.  

Accordingly, the Board finds that the Veteran's hemorrhoids and 
associated symptomatology more closely approximates to a 10 
percent evaluation throughout the appeal period, but does not 
warrant an evaluation higher than that.  See 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7336.

Claim for Increased Evaluation for Service-Connected Left Wrist 
Disability

The Veteran filed his claim for increased rating for his service-
connected left wrist fracture on January 2, 2004.  Throughout the 
rating period on appeal, he has been assigned a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5215 
(2009).  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  The 
injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand for 
rating purposes.  38 C.F.R. § 4.69.  In this case, the service 
treatment records show that the Veteran is right-handed.  Thus, 
the minor extremity is at issue here.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. § 4.45 (2009).

The Board notes that the Veteran was rated by analogy to 
limitation of motion.  Arthritis established by X-ray findings is 
rated on limitation of motion and is contemplated in the rating 
assigned therein.  38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003.

Limitation of motion of the wrist is addressed under Diagnostic 
Code 5215.  A 10 percent rating represents the maximum available 
benefit under that Code.  Thus, the Veteran is in receipt of the 
maximum evaluation assignable for limitation of motion.  

To warrant a higher rating under alternate Diagnostic Code 5214, 
the evidence must demonstrate favorable ankylosis (frozen joint) 
in 20 to 30 degrees of dorsiflexion.  Such favorable ankylosis in 
20 to 30 degrees warrants a 20 percent evaluation.  Ankylosis in 
any other position other than favorable warrants a 30 percent 
evaluation.  Unfavorable ankylosis of the wrist, in any degree of 
palmar flexion, or with ulnar or radial deviation, warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5214 
(2009).

In June 2003, the Veteran was seen for complaints of increased 
pain in his left wrist and loss of grip strength.  There was no 
any swelling or clicking noted at that time.  He reported 
intermittent throbbing and was prescribed a splint at that time.  
A January 2004 letter indicated that the Veteran had a 
reconstructive CT scan done in June 2003 which was reflective of 
a past avulsion injury, and demonstrated degenerative changes.  
However, in February 2004, the Veteran underwent an x-ray of his 
left wrist, which was normal; specifically, the Veteran's left 
wrist did not demonstrate any subluxations, fractures, lytic or 
blastic lesions, soft tissue swelling or calcifications, and he 
had normal ulnar variance at that time.

The Veteran underwent a VA examination in February 2004, at which 
time he reported that he injured his left wrist playing softball 
in service.  He reported that he was initially diagnosed with a 
sprain, but was later found to have a small fracture, and 
reported a history of chronic pain associated with his left wrist 
disability.  The Veteran reported daily, constant pain, with 
reduced grip strength.  He reported increased pain after using a 
keyboard for a few minutes and that he has problems gripping many 
things, often dropping heavy objects.  He reported that holding a 
cup of coffee will often cause left wrist pain.  Also, if he had 
to restrain a student, his left wrist affected his work.  He 
reported daily use of a splint, but denied chronic flaring, 
weakness, fatigability or incoordination.  

On examination, the Veteran's left wrist demonstrated tenderness 
to palpitation on the dorsal and palmar side.  Dorsiflexion was 
shown to be to 55 degrees without pain, with palmar flexion to 45 
degrees with pain.  Radial deviation was to 20 degrees without 
pain, and ulnar deviation was limited to 20 degrees with pain.  
The Veteran demonstrated increased pain when exercising with a 2-
pound weight, but did not have a change in dorsiflexion, but had 
a decreased palmar flexion to 30 degrees with pain.  The VA 
examiner stated that there was no change in the other degrees of 
measurement of pain, and there was no noted weakness, 
fatigability or incoordination.  The Veteran's x-rays were normal 
and he was diagnosed with residuals of a left wrist fracture with 
chronic pain and limited mobility.  The VA examiner concluded 
that there were no additional losses of degrees in range of 
motion due to weakness, incoordination or fatigability.

In January 2005, the Veteran was seen for left wrist pain.  He 
reported "burning" pain in his wrist that was "not clearly 
associated with any particular activity."  On examination, the 
Veteran had a tender ulnar midcarpus dorsal ossicle, with pain in 
his wrist on extension.  X-rays at that time showed cysts in 
triquetro-homate and distal/ulnar lunate.  He was diagnosed with 
ulnar midcarpal degenerative joint disease (DJD) and was 
prescribed a splint for three weeks.  In February 2005, the 
Veteran was seen for a consultation for a left wrist arthroscopy.  
On examination, he had normal sensation in his left hand and did 
not demonstrate any evidence of mid-carpal instability.  The 
Veteran was diagnosed with left ulnar midcarpal DJD at that time, 
and was scheduled for a wrist arthroscopy.

The Veteran underwent another VA examination in May 2005.  The 
Veteran reported a similar history of injury to his left wrist in 
service.  He reported increased daily pain in his left wrist, 
particularly during use of his left hand when lifting or holding 
something heavy.  He reported sometimes dropping things from his 
left hand, but did not report any tingly sensations.  He reported 
not using a brace unless he does yard work, and stated that his 
left wrist disability does not interfere with his usual 
occupation.  On examination, dorsiflexion was to 50 degrees 
without any actual pain, but with a pulling sensation.  He had 
palmar flexion to 60 degrees with a pulling sensation but no 
pain.  The Veteran had radial deviation to 10 degrees without 
pain and ulnar deviation to 25 degrees with pain from 10 degrees 
to 25 degrees.  The VA examiner noted that following repeated 
activity, the Veteran only demonstrated pain from 10 to 25 
degrees of ulnar deviation, noting an additional loss of 15 
degrees due to painful motion.  The VA examiner stated there was 
no impaired endurance or weakened movement noted.  The VA 
examiner stated that the Veteran's x-rays were normal, and he 
diagnosed the Veteran with fracture and sprain by history with 
limited motion.

The Veteran underwent a left wrist arthroscopy and debridement 
procedure with an ossicle excision in October 2005.  In November 
2005, he was seen for a follow-up, at which time the left wrist 
was not shown to have any dorsal swelling or tenderness on 
palpitation.  The Veteran was diagnosed with an osteoarthrosis 
wrist, and his left wrist was to be immobilized for 6 weeks.

A January 2006 x-ray showed no fractures, dislocations or 
abnormalities of the left wrist, without any suspicious bony 
lesions, significant degenerative disease or radiopaque foreign 
bodies within the wrist.  In April 2006, the Veteran was seen for 
persistent left wrist pain and instability following surgery.  He 
reported limited activities due to his symptoms at that time.  
Objectively, there was swelling of the Veteran's left wrist on 
the dorsal aspect, with tenderness on palpitation.  X-rays of his 
left wrist at that time showed a neutral ulna.  The Veteran was 
diagnosed with osteoarthrosis wrist, with persistent symptoms 
that appeared to be a combination of instability with ulna 
abutment.

The Veteran was seen for left wrist pain in June 2008.  He 
reported no complications since his surgery, but noted that his 
symptoms had worsened after working in his garden.  On 
examination, the Veteran was shown to have a full active range of 
motion, with pain on extension and full flexion.  There was also 
mild tenderness to palpitation on the dorsal lateral surface at 
the base of his left wrist.  The Veteran was prescribed a brace 
and told to use anti-inflammatory medication for pain.  He was 
diagnosed with a left wrist sprain at that time.  

In January 2009, the Veteran was treated for left wrist pain, 
which had been ongoing for several months, primarily localized in 
the ulnar aspect of his left wrist.  He reported that the pain 
was aggravated by activity, and reported some improvement 
following his surgery.  The Veteran stated, however, that he 
continued to have significant pain with activity which was 
worsening.  The doctor noted the Veteran's left wrist surgical 
history.  The Veteran had a range of motion of 50 degrees of 
extension, 45 degrees of flexion, 20 degrees of radial deviation, 
and 30 degrees of ulnar deviation.  The Veteran had tenderness of 
the lunotriquetreal joint dorsally with positive pain on 
lunotriquetral shear testing at that time.  

The Veteran was again treated for left wrist pain in February 
2009, at which time a prior intra-articular injection was shown 
to have significant relief.  On examination, the Veteran's left 
wrist demonstrated 50 degrees of extension, 45 degrees of 
flexion, 20 degrees of radial deviation and 30 degrees of ulnar 
deviation.  The Veteran had some tenderness over the lunar 
triquetral joint dorsally, without any significant pain with 
lunotriquetral shear testing.  The Veteran was shown to have 
gross sensation to light touch at that time.  X-rays revealed 
similar changes in the triquetrum, without any evidence of 
degenerative changes.  The Veteran was diagnosed with left wrist 
pain.

Another VA examination was afforded in February 2009.  The VA 
examiner noted that the Veteran had a Novocaine injection with 
significant relief in January 2009, and otherwise, the Veteran 
took Vicodin for pain.  The Veteran reported never being pain 
free with a constant 7 out of 10 pain without locking, stiffness, 
swelling or instability, but with a constant duration and sharp 
sense of aching and painfulness.  He also reported being able to 
dress, undress, drive, write and eat, and was not affected in his 
ability to stand, walk, sit, run or climb stairs.  He stated that 
he does not lift with his left wrist, however.  He reported being 
able to carry out his usual occupation without difficulty, though 
he missed five or six days in the past year due to left wrist 
pain.  The Veteran used a brace for his left wrist and reported 
sporadic flares which happened one to three times a week for 
minutes or hours at a time.  He treated the flares with Ben-gay, 
Vicodin or disuse.

On examination, the Veteran's left wrist was normal in 
temperature, without any swelling, drainage, or local heat.  
Compression of the heads of the radius and ulna produced 
discomfort.  Dorsiflexion was shown to 25 degrees, but was 
reduced to 20 degrees after the third repetition because of 
increasingly severe pain; likewise, palmar flexion was to 35 
degrees, but was reduced to 25 degrees after the third repetition 
due to severe pain.  Radial deviation was to 20 degrees and ulnar 
deviation was to 30 degrees, but after the third repetition, each 
was reduced to 10 degrees and 15 degrees due to pain, 
respectively.  The VA examiner did not note any swelling or 
particular stiffness, discoloration or increase in local heat 
during the examination.  The VA examiner noted that there was no 
change in range of motion during the repeat testing, except as 
previously noted, though he indicated an average loss of about 5 
degrees for each measurement due to painful motion and to a 
lesser extent weakness, impaired endurance, and during flares.  
X-rays were normal, without any changes when compared to the May 
2005 x-rays.  The Veteran was diagnosed with a status-post left 
wrist fracture and sprain with normal x-ray and decreased range 
of motion.

Based on the foregoing evidence, the Board finds that an 
increased evaluation for the Veteran's service-connected left 
wrist fracture is not warranted.  Specifically, the Board notes 
the lack of any notation of ankylosis throughout the appeal 
period.  The Veteran's left wrist is not shown, at any time, to 
have any ankylosis, and in fact, is shown to have a range of 
motion at all times during the appeal period.  Such limitation of 
motion, particularly, limitation of dorsiflexion less than 15 
degrees, as demonstrated in the most recent VA examination, is 
contemplated by the Veteran's current 10 percent rating under 
Diagnostic Code 5215 and does not more nearly approximate the 
evaluation based on ankylosis.  There are no other diagnostic 
codes for consideration here.

Accordingly, the Board finds that an evaluation in excess of 10 
percent for service-connected left wrist fracture is not 
warranted on the evidence of record and must be denied.  See 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5214, 5215.

Claim for Increased Evaluation for Service-Connected Skin 
Disorder

The Veteran filed his increased rating claim for his 
pseudofolliculitus barbae (PEB) and dry skin (hereinafter skin 
disorder) on January 2, 2004.  Such disability is currently 
assigned a 10 percent evaluation under 38 C.F.R. § 4.118, 
Diagnostic Code 7899-7806.  On appeal, the Veteran has argued 
that he is entitled to a higher evaluation.  

The Board notes that as of October 23, 2008, revised provisions 
for evaluating scars were enacted; however, this new regulation 
indicates that the revised provisions are applicable only to 
claims received on or after October 23, 2008, or where 
application of the new provisions was expressly requested.  
Accordingly, these revisions do not apply to the present case. 73 
Fed. Reg. 54708 (Sept. 23. 2008). Rather, the Veteran's claim for 
a higher rating for scars will be considered solely under the 
criteria effective as of the date of the claim.

Under Diagnostic Code 7806, a 10 percent evaluation is warranted 
when at least 5 percent, but less than 20 percent, of the entire 
body or at least 5 percent, but less than 20 percent, of exposed 
areas are affected; or, when intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than 6 weeks during the past 12-
month period.  A 30 percent evaluation is warranted when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed areas 
are affected; or, when systemic therapy such as corticosteroids 
or other immunosuppressive drugs is required for a total duration 
of 6 weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent evaluation is warranted when more than 40 
percent of the entire body or more than 40 percent of exposed 
areas are affected; or, when constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
is required during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2009).

The Board notes that Diagnostic Code 7806 also states that 
Diagnostic Code 7800 may potentially be applicable.  Under the 
applicable version of Diagnostic Code 7800, disfigurement of the 
head, face or neck, provides that a 10 percent evaluation is 
warranted where there is one characteristic of disfigurement.  A 
30 percent evaluation is warranted for disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes, ears, cheeks, or lips), or 
with 2 or 3 characteristics of disfigurement.  A 50 percent 
evaluation is assigned for visible or palpable tissue loss and 
either gross distortion or asymmetry of 2 features or paired sets 
of features, or with 4 or 5 characteristics of disfigurement.  An 
80 percent evaluation is assigned when there is visual or 
palpable tissue loss and either gross distortion or symmetry of 
three or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids) ears (auricles), cheeks or 
lips); or, with six or more characteristics of disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2009).

The characteristics of disfigurement for purposes of evaluation 
under the above criteria, consist of: scar of 5 or more inches in 
length, scar of at least one-quarter inch wide, surface contour 
of the scar is elevated or depressed, scar adherent to underlying 
tissue, skin hypo- or hyperpigmented in an area exceeding six 
square inches, abnormal skin texture in an area exceeding six 
square inches, underlying soft tissue missing in an area 
exceeding six inches square, or indurate and inflexible skin in 
area exceeding six inches square.  Id. at Note (1).

In his April 2006 correspondence, the Veteran indicated that he 
does not see any physicians for treatment of his skin disorder 
because it cannot be cured- it can merely be maintained.  He 
indicated that his entire body is dry and scaly and that he has 
to use moisturizers, creams and Vaseline continuously.  He also 
stated that he deserved a 20 percent evaluation based on the 
evidence he submitted from 1970 to 1994.

The Veteran underwent a VA examination of his skin disorder in 
February 2004.  At that time, he reported trying many different 
treatments such as hot compresses, various soaps, creams, 
ointments, and different techniques to release the hairs, as well 
as different types of razors and electric shavers.  The Veteran 
stated that he shaved daily to prevent worse symptoms and that he 
attempts to loosen the ingrown hairs every day.  The VA examiner 
detected a few hyperpigmented scars on his neck area, which were 
photographed.  The Veteran had dry skin on his face and hands, 
and reported occasional pustular-type lesions.  On examination, 
there were a few lesions on his face, as well as multiple 
hyperpigmented areas on his neck from follicular-type lesions 
that resolved but left a scar.  The VA examiner stated that the 
total body area was less than 5 percent.

The Veteran underwent another VA examination for his skin 
disorder in May 2005.  At that time, he indicated that he used 
Fostex soap and Sinilar cream on a daily basis.  He noted that he 
has a scarred area on his neck.  On examination, the Veteran's 
anterior neck had hair and some black scarred areas from his 
previous skin disorder.  The VA examiner noted one or two 
follicles at that time.  The Veteran was diagnosed with PEB with 
one or two folliculitis.  The VA examiner noted that the scarred 
area on the anterior neck was approximately 3.1 percent of the 
total exposed area and 0.2 percent of the Veteran's total body.

A final VA skin examination was performed in February 2009.  The 
Veteran reported that he used hot pads and other forms of heat to 
remove hair follicles in the past, and that the lesions from his 
removal process were localized to his head and neck.  The Veteran 
stated that he has had lesions since military service.   He 
treated them with Fostex and a type of shaver particularly made 
for PEB, as well as Synbar which gave temporary control.  He 
reported purulent drainage and on occasion would express more 
solid yellow material by compressing a lesion.  His treatment has 
been confined to topical treatment and he had not used external 
beam radiation therapy.  He reported using a corticosteroid cream 
in the past, but he was not currently using any cream.  He had 
not used any immunosuppressive drugs.

On examination, the Veteran's skin demonstrated total body 
flakiness without evidence of infection, inflammation, 
ulceration, or abnormal pigmentation.  There was no skin 
breakdown, lymphangitis or node enlargement, or exfoliation.  The 
Veteran's face had a stubble growth of beard, and medical photos 
were taken at that time.  The VA examiner noted that 
approximately 8 percent of the Veteran's total body surface was 
presently affected by the PEB.  The VA examiner could not 
identify any bleeding or purulent discharge at that time, though 
the Veteran reported generalized tenderness over the area 
enclosed by a beard.  The Veteran was diagnosed with PEB 
involving the face and neck, and to a lesser extent his occiput.  
The VA examiner stated that it involved 15 percent of the exposed 
body, and 8 percent of the total body.  The Veteran was also 
diagnosed with dry skin which was evident only by inspection, and 
which was without evidence of flakiness, infection, inflammation, 
ulceration or breakdown, and involved the totality, or 100 
percent, of the Veteran's body.

Based on the foregoing evidence, the Board finds that an 
evaluation in excess of the currently-assigned 10 percent rating 
is not for application in this case.  Specifically, the Board 
notes that the most total involved body area of the Veteran's PEB 
during the appeal period was 8 percent, and the most of his 
exposed body area was approximated at 15 percent.  Such 
percentages of body involvement are specifically contemplated by 
the criteria for a 10 percent rating.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  The Board notes that neither the Veteran's 
total body area nor exposed body area involved approximated at 20 
percent or more, nor was the Veteran shown to use corticosteroids 
or immunosuppressive drugs at any time throughout the appeal 
period.  Thus, the criteria for a higher evaluation have not been 
met.

Additionally, the Veteran's dry skin was shown to involve the 
totality of his body in the February 2009 VA examination.  The 
Board notes that the Veteran's total body involvement involved is 
more than 40 percent and would appear to meet the criteria 
necessary for a higher evaluation in this case, under Diagnostic 
Code 7806, on the basis of total body percentage.  However, the 
other symptomatology involved does not connote significant 
disability due to the dry skin condition.  Specifically, the 
February 2009 VA examiner stated that the Veteran's dry skin was 
only evident by inspection.  Moreover, the Veteran's dry skin did 
not demonstrate any flakiness, infection, ulceration, or 
breakdown of the skin.  There is no evidence that the Veteran 
used any corticosteroids or immunosuppressive drugs to prevent 
such symptomatology from occurring due to his dry skin.  Thus, 
the Board, taking into consideration the severity of the 
symptomatology contemplated by the criteria for total body 
involvement, finds that the Veteran's symptomatology associated 
with his dry skin is not the type of symptomatology nor the 
severity of the symptomatology contemplated by the criteria 
listed for a higher evaluation than has currently been assigned 
to the Veteran.

The Board has also considered whether the Veteran's skin disorder 
warrants a higher rating under Diagnostic Code 7800.  However, 
the Board finds that while the Veteran demonstrated some 
hyperpigmented areas on his neck throughout the appeal period, he 
did not demonstrate any other characteristic of disfigurement, 
nor was there any tissue loss or any gross distortion or 
asymmetry of any two or paired features noted during the appeal 
period.  Thus, the Veteran does not demonstrate symptomatology 
which warrants a rating in excess of 10 percent under that 
Diagnostic Code.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.  
Furthermore, the disability in question does not involve unstable 
or superficial scars, and does not result in any limitation of 
motion, precluding compensable rating assignment under Diagnostic 
Codes 7803-7805.  

In short, the Veteran's skin disorder involves, at most, 8 
percent of his total body area and 15 percent of his exposed body 
area, and does not require the use of corticosteroids or 
immunosuppressive drugs throughout the appeal period.  
Accordingly, the Board finds that an evaluation higher than the 
currently-assigned 10 percent is not warranted based on the 
evidence of record.  See 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 
7800, 7806.

Other Considerations

The Board has considered whether the Veteran's hemorrhoids, left 
wrist fracture or PEB and dry skin present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that referral 
to the appropriate officials for consideration of an 
extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) 
(2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provide for consideration of 
additional symptomatology than is currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted. 

Additionally, the Board has considered whether a remand for 
further development of a claim for a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU) is necessary in this case.  The Board 
specifically notes that the evidence of record does not 
demonstrate that the Veteran is unemployed at this time, and in 
fact, the Veteran's most recent VA examination in February 2009 
noted that he was currently employed and had been since September 
2007.  Nor has the Veteran alleged that his hemorrhoids, left 
wrist disability or skin disorder render him unemployable at any 
time throughout the appeal period.  Thus, a remand for 
development of a claim for TDIU is not necessary in this case.  
See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) ("[W]hen 
entitlement to TDIU is raised during the adjudicatory process of 
the underlying disability or during the administrative appeal of 
the initial rating assigned for that disability, it is part of 
the claim for benefits for the underlying disability.").

In reaching the above conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).




ORDER

A 10 percent evaluation for hemorrhoids is granted, subject to 
the regulations controlling the payment of monetary benefits.

An evaluation in excess of 10 percent for left wrist fracture is 
denied.

An evaluation in excess of 10 percent for PEB and dry skin is 
denied.



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


